Citation Nr: 1729864	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-43 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability, including as secondary to service-connected right shoulder impingement syndrome.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to a temporary total disability rating based on the need for convalescence following a surgical procedure for the left shoulder disability.

3.  Entitlement to service connection for a left shoulder disability, including as secondary to service-connected right shoulder impingement syndrome.

4.  Entitlement to a temporary total disability rating based on the need for convalescence following a surgical procedure of the left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 3, 1984 to December 18, 1986 and from August 2, 1989 to August 16, 1994, at which time he was discharged into the Army Reserves.  His service personnel records (SPRs) are incomplete.  Initially, he was transferred to the Individual Ready Reserve (IRR) on April 16, 1996.  See April 1996 Assistant Adjutant General Letter.  Although he has indicated that he did not have any military service after 1997 (see April 2012 VA Examination at 3), a November 2005 Adjutant Letter indicates he was honorably discharged from the Reserves on November 28, 2005.  As a result, his specific periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) are unknown.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for a left shoulder disability, including as secondary to his service-connected right shoulder disability (impingement syndrome).

This case has a complex procedural history.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of the proceeding is of record.

Years earlier, in September 2005, the Veteran had filed a new claim for benefits, seeking to establish his entitlement to service connection for a left shoulder disability, including as secondary to his service-connected right shoulder disability, as well as to show entitlement to a temporary total disability rating based on left shoulder surgery.  The RO denied his claim in a December 2005 rating decision.  In February 2006, after reviewing additional evidence, the RO again denied his claim.  On March 21, 2006, he submitted a Notice of Disagreement (NOD) in response to those February 2006 and December 2005 rating decisions.  On March 24, 2006, he filed another claim for secondary service connection for his left shoulder disability.

In a June 2006 rating decision, the RO denied the Veteran's new, March 24, 2006, claim for secondary service connection.  Subsequently, the RO responded to his March 21, 2006 NOD by issuing a Statement of the Case (SOC) in July 2006.  Significantly, however, he neither perfected his original appeal by timely filing a Substantive Appeal (VA Form 9 or equivalent statement) in response to the July 2006 SOC, nor did he file an NOD in response to the June 2006 rating decision.  As a result, the RO closed the appeal on that issue.  See 38 C.F.R. §§ 20.202, 20.302, 19.32 (2016).

The Board recognizes that the United States Court of Appeals for Veterans Claims (Veterans Court/CAVC) since has held that the 60-day period in which to file a Substantive Appeal following issuance of an SOC is not jurisdictional, and that VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  In Percy, by treating a disability rating matter as if it were part of the Veteran's timely-filed Substantive Appeal for more than five years, VA in effect had waived any objections it might have had to the timeliness of the appeal with respect to the matter.


In September 2008, the Veteran re-filed his claim and later completed to the steps necessary to perfect his appeal of a November 2008 rating decision that again had denied this claim.  In July 2013, the Board determined his initial appeal of his service connection claim was procedurally defective, because it found that the RO had not issued an SOC in response to his March 2006 NOD.  Consequently, the Board then declined to apply the "new and material evidence" standard of 38 C.F.R. § 3.156(a), which is normally applicable to requests to reopen a previously-denied claim that was not timely appealed and, thus, became a final and binding determination based on the evidence then of record.  See 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Subsequently, the Board then remanded the matter for further development.  In April 2016, the Board again declined to examine whether the evidence warranted reopening the finally-adjudicated claims and, instead, remanded the matter for still more development.

In light of the previously denied claims on appeal, the Board has a legal duty to address whether new and material evidence has been received to reopen these claims.  See 38 U.S.C.A. §§ 5108, 7104 (West 2014).  Although the Board previously determined that the Veteran's initial appeal was procedurally defective and, therefore, declined to apply the new-and-material-evidence standard, the Board must first examine whether the evidence warrants reopening of the claim before it may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (finding that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  The Board may address questions pertaining to its jurisdictional authority to review a particular case at any stage in a proceeding before it.  38 C.F.R. § 20.101(d) (2016).

As the RO's November 2008 rating decision characterized the issue currently on appeal as a claim to reopen the previously denied service connection claim for a left shoulder disability, the Board finds that the issues on appeal are more appropriately characterized as they were in the December 2005 and February 2006 rating decisions, and the July 2006 SOC:  a claim of entitlement to service connection for a left shoulder disability, to include as secondary to 
service-connected right shoulder impingement syndrome; and entitlement to a temporary total evaluation because of treatment (surgery) for the left shoulder disability.  Accordingly, the Board has recharacterized the issues on appeal.

In its July 2013 remand, the Board found that the issue of entitlement to service connection for a nerve disability of the right upper extremity had been raised by the record in a December 2008 statement, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board did not have jurisdiction over the issue, it referred the issue to the AOJ for appropriate action.  Review of the claims file does not indicate that any action has yet been taken on this issue, however.  Therefore, the Board is again referring the issue of entitlement to service connection for a nerve disability of the right upper extremity to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of entitlement to service connection for a left shoulder disability, to include as secondary to service-connected right shoulder impingement syndrome, as well as the issue of entitlement to a temporary total disability evaluation based on the need for convalescence following left shoulder surgery are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In rating decisions issued in December 2005 and February 2006, the RO denied service connection for a left shoulder disability, including as secondary to service-connected right shoulder impingement syndrome, as well as a temporary total evaluation because of treatment (surgery) for the left shoulder disability.  The Veteran did not perfect a timely appeal of those rating decisions, so they became final and binding determinations based on the evidence then of record.

2.  In a June 2006 rating decision since issued, the RO again denied service connection for a left shoulder disability as secondary to the service-connected right shoulder impingement syndrome.  The Veteran again did not appeal that additional rating decision within one year of receiving notice of it, so that decision also became a final and binding determination based on the evidence then of record.

3.  Evidence received since the December 2005, February 2006, and June 2006 rating decisions, however, is neither cumulative nor redundant of the prior evidence and raises a reasonable possibility of substantiating these claims.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the issuance of the final and binding December 2005, February 2006, and June 2006 rating decisions, the criteria for reopening the claim of entitlement to service connection for a left shoulder disability, including as secondary to service-connected right shoulder impingement syndrome, have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2.  As new and material evidence has been received since the issuance of the final and binding December 2005, February 2006, and June 2006 rating decisions, the criteria for reopening the claim of entitlement to a temporary total disability evaluation based on the need for convalescence following a surgical procedure for the left shoulder disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim, including apprising him/her of whose specific responsibility it is for obtaining the supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that, when considering petitions to reopen claims that, as here, have been previously considered, denied, and not appealed, VA must both notify the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought. To satisfy this requirement, VA adjudicators are required to look at the bases of the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement that were found insufficient in the previous denial. VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial. See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Another precedent opinion of VA's General Counsel since issued, however, VAOPGCPREC 6-2014, concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously-denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim. In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.

In concluding this, the Office of General Counsel (OGC) looked to the legislative history and amendments to the statute and case law. For example, OGC noted that "[n]othing in the plain language of section 5103(a)(1) requires VA to analyze the evidence provided for a previously finally decided claim and inform the claimant of its inadequacy." Additionally, in 2012, Congress revised § 5103(a) by removing the requirement that notice to be provided after a claim had been received. See Pub. L. No. 112-154, § 504(a), 126 Stat. 1165, 1191  (2012). OGC stated that the change in the law now allowed for notice to be provided on the "claims application forms," which showed Congress' understanding that the statute allows VA to provide generic notice.

Finally, OGC concluded that case law from the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), decided after Kent, supports this conclusion. For example, in Wilson v. Mansfield, the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted." 506 F.3d 1055, 1059 (Fed. Cir. 2007). OGC also stated that Vazquez-Flores v. Shinseki made clear that "Wilson and Paralyzed Veterans put to rest the notion that the VA is required to provide veteran-specific notice, although Wilson requires the notice be claim-specific." 580 F.3d 1270, 1277   (Fed. Cir. 2009). 


To summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means." Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012). The Veteran was provided this level of notice.

The duty to notify was satisfied by a letter sent to the Veteran in October 2008.  That letter informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  That letter also notified him of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the case was readjudicated by issuing an SOC in October 2009, as well as a Supplemental SOC (SSOC) in September 2012, January 2014, and December 2016.  Thus, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board sees the claims file contains the Veteran's service treatment records (STRs), SPRs, VA treatment records, buddy/lay statements, and his contentions.  Neither he nor his representative has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.

Further, the Veteran was provided VA compensation examinations in April 2012, October 2013, December 2015, and August 2016.  The October 2013 VA examiner provided an addendum medical opinion in November 2013.  Review of these examination reports reveals the examiners reviewed the Veteran's pertinent medical history, recorded his then current complaints, conducted appropriate evaluations of him, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes these examination reports, collectively, are adequate for purposes of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to him in the development of evidence is required.

The RO determined in its November 2008 rating decision that the Veteran's finally adjudicated claim was reopened before it continued the prior denial.  Irrespective of any decision by the Agency of Original Jurisdiction (AOJ) to reopen a clam, the Board must first make the threshold preliminary determination of whether there is new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board must do this preliminarily because it affects the Board's jurisdiction to adjudicate the underlying merits of the claim.  Although 38 C.F.R. § 20.101(d) requires the Board to provide notice when it raises a question as to a potential jurisdictional defect on its own initiative, the Board finds that, given the favorable outcome of this decision (finding new and material evidence to reopen the claims), the Veteran has suffered no prejudice that would warrant a remand (at least not prior to first reopening these claims).  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, the Board will proceed to adjudicating this appeal.

II.  New and Material Evidence to Reopen Claims

After a Veteran submits a timely NOD, the AOJ will issue an SOC.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  Subsequently, the Veteran then has 60 days to perfect an appeal by submitting a Substantive Appeal on a VA Form 9 or other correspondence identifying the issues being appealed and any arguments supporting the appeal.  Id.  Here, as noted above, the Veteran neither perfected his initial appeal by timely filing a Substantive Appeal in response to the July 2006 SOC, nor did he file an NOD in response to the June 2006 rating decision.  As a result, those decisions are final and binding determinations based on the evidence then of record.  See 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103.


VA must reopen a finally adjudicated claim when new and material evidence is submitted regarding the claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence that was not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial, and it must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purposes of reopening a claim, the evidence is presumed credible unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

There is indeed this new and material evidence in this instance, so cause to reopen these claims and review their former dispositions.


Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, for a successful claim, the record must have competent and credible evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant injury or disease; and (3) a causal relationship, i.e., "nexus", between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection also may be granted on a secondary basis when the evidence demonstrates an etiological relationship between a service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998), Wallin v. West, 11 Vet. App. 509 (1998).  Secondary service connection also may be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (stating that aggravation of a nonservice-connected disability may be found with any increase in severity); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Here, the Board finds that new and material evidence has been submitted to reopen the previously-denied claim.  Specifically, the Veteran's December 2016 statement, which indicates that he overused his injured left shoulder to compensate for his injured right shoulder, was not previously before VA.  Furthermore, the April 2012, October 2013, November 2013, December 2015, and August 2016 VA examination reports also were not previously before VA.  As the August 2016 examiner clearly stated there was no evidence of record indicating the Veteran had overused his left shoulder due to his right shoulder, the Veteran's December 2016 statement, precisely, relates to an unestablished fact necessary to substantiate his claim; thus, this evidence is new and material.  Accordingly, his service connection claim and his claim of entitlement to a temporary total disability evaluation based on the need for convalescence following left shoulder surgery are reopened.  To this extent only, the benefit sought on appeal is granted.  His reopened claims will be further addressed in the REMAND portion of this decision.


ORDER

New and material evidence having been submitted, the finally adjudicated claim of entitlement to service connection for a left shoulder disability, including as secondary to service-connected right shoulder impingement syndrome, is reopened.

New and material evidence having been submitted, the finally adjudicated claim of entitlement to a temporary total disability evaluation based on the need for convalescence following a surgical procedure for the left shoulder disability is reopened.


REMAND

The Veteran believes his left shoulder disability, like the disability affecting his right shoulder, is service connected (meaning owing to his service).  He contends that his left shoulder disability stems from an in-service left shoulder and trapezius muscle strain sustained in January 1993.  See October 2009 VA Form 9.  He explains that, because his in-service injury was treated as just a strain, he never returned to the doctor for treatment and an X-ray or MRI was never taken of his left shoulder.  Id.  He indicated that he eventually sought VA medical treatment after service, however, similar to earlier treatment, an X-ray or MRI was not taken; but, he was given a Cortisone shot.  Id.  Although a January 2005 VA treatment record reflects that he injured his left shoulder while playing basketball in July 2004, he has continuously denied ever reporting such an injury and, instead, has constantly maintained that he has only ever reported being hit in the eye with a basketball.  Id.; see also December 2008 NOD; cf. October 2005 VA Eye Examination (indicating his left eye was hit by a basketball in service).  There is no other evidence of record reflecting a left shoulder injury sustained while the Veteran was playing basketball.

Additionally, the Veteran also argues that his left shoulder disability was caused or aggravated by his service-connected right shoulder disability.  Specifically, the Veteran has stated that he initially sustained the in-service injury to his left shoulder as a result of having to rely more on that shoulder due to his ongoing problems with his right shoulder.  See December 2016 Statement.  The Veteran further indicated that, as a result of trying to avoid putting so much pressure on his right shoulder, he continued to experience pain and stiffness in his left shoulder and these symptoms finally prompted him to seek VA medical treatment; ultimately, resulting in surgery for left shoulder impingement with partial rotator cuff repair in August 2005.  Id.

Pursuant to the Board's April 2016 remand instructions, the Veteran was provided with another VA examination in August 2016.  The examiner opined that it is less likely as not that the Veteran's currently left shoulder disability is secondary to his service-connected right shoulder condition.  In support of this determination, the examiner indicated that there was no medical evidence of record that showed that the Veteran had injured his left shoulder or had overused an injured left shoulder due to the right shoulder.  The examiner further stated that the Veteran's in-service left shoulder injury took place in 1993 and it was more than 10 years until he was evaluated again for his left shoulder.

The Board finds that the August 2016 VA medical opinion is of diminished probative value for several reasons.  First, the examiner's negative nexus opinion was based on a lack of medical evidence showing that the Veteran had either injured his left shoulder due to his right shoulder or had overused an injured left shoulder due to the right shoulder.  However, the lack of evidence cannot be treated as substantive negative evidence.  In other words, reliance on the lack of medical evidence, especially without consideration of lay statements, is an inadequate rationale.  The mere absence of evidence does not equate to unfavorable evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence); see also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

Next, the VA examiner did not provide any rationale in support of his opinion that the Veteran's left shoulder disability was not aggravated by his right shoulder disability.  Further, it appears the examiner reviewed the Veteran's claim under the incorrect "permanent worsening" standard for aggravation.  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is compensable under 38 C.F.R. § 3.310(a).  See 38 C.F.R. § 3.310(b) (stating that aggravation of a nonservice-connected disability may be found with any increase in severity); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (finding that when secondary aggravation is found, a veteran "shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.").  Thus, while the "permanent worsening" standard of aggravation may be appropriate to preexisting injury or disease claims under 38 C.F.R. § 3.306(a), any increase in severity of a nonservice-connected disability will support service connection under 38 C.F.R. § 3.310(b).

The Board recognizes that when VA undertakes to obtain a VA examination, it must ensure that the examination and medical opinion therein is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As a result, for these reasons, the August 2016 VA medical opinion is of diminished probative value.

Based on the foregoing, the Board finds that a remand is necessary to obtain a medical opinion which specifically addresses whether the Veteran's current left shoulder disability was incurred in or otherwise related to his service, including whether it was caused or aggravated by his service-connected right shoulder disability.  The Board notes that the past VA examinations, in conjunction with the other evidence of record, sufficiently describe the Veteran's left shoulder disability in sufficient detail for the Board to make an informed decision as to the current nature of any left shoulder disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, a new VA examination is not required unless deemed necessary by the VA examiner providing the medical opinion.


The Board also finds that the issue of entitlement to a temporary total disability evaluation based on the need for convalescence following left shoulder surgery is inextricably intertwined with the service connection claim for a left shoulder disability.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of this issue must also be deferred pending resolution of the service connection claim.

Lastly, as noted above, the claims file contains only a portion of the Veteran's STRs and SPRs from his Army Reserves service.  Included among these records is a July 1998 Memorandum from the Command Surgeon stating that the Veteran's most recent army physical examination (completed on August 24, 1998) indicated that he could be disqualified for retention due to an existing medical condition.  There are no additional records detailing his physical status at that time.  Additionally, it is unclear as to whether the Veteran's complete STRs and SPRs from his Reserves service are available for review.  However, it is clear that these records may contain information pertinent to service connection claim for a left shoulder disability.

When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Although case law does not lower the legal standard for proving a claim of service connection, it does increase the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Furthermore, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (declining to apply an "adverse presumption" requiring VA to disprove a claimant's allegation of injury or disease when records have been lost or destroyed while in government control).


In this case, these claims may not be decided until a formal determination as to the unavailability of the Veteran's complete STRs and SPRs from his Army Reserves service has been made.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (2009).  Therefore, while on remand, these records should be obtained.  If these records are unobtainable, then the Veteran must be appropriately notified in accordance with 38 C.F.R. § 3.159 regarding the unavailability of his complete STRs and SPRs.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Request the Veteran's STRs and SPRs regarding his service in the Army Reserves.  If the requested records are unobtainable, provide him the required notice of this in accordance with 38 C.F.R. § 3.159(c) and (e) (2016).

2.  Obtain a medical opinion from an appropriate medical professional that addresses whether the Veteran's current left shoulder disability was incurred in or otherwise etiologically related to his service, including his in-service left shoulder injury and/or his service-connected right shoulder disability.  The claim file and a copy of this remand must be provided to the examiner.

If, after review of the claim file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current left shoulder disability is etiologically related to his service?  Why or why not?

The examiner must discuss the Veteran's in-service left shoulder and trapezius muscle strain, which is documented in his service treatment records (see January 1993 STR), and the Veteran's lay statements indicating that he experienced a continuity of symptomatology .

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current left shoulder disability is proximately due to or aggravated by his service-connected right shoulder impingement syndrome?  Why or why not?

The examiner must discuss the Veteran's December 2016 Statement, where he reported having to rely more on his left shoulder due to the ongoing problems with his right shoulder.  The examiner must also address the other lay statement of record, similarly reflecting that the Veteran experienced a continuity of symptomatology and overused his left shoulder to compensate for his injured right one.

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

If the examiner opines that the Veteran's service-connected right shoulder impingement syndrome has aggravated his left shoulder disability, then the examiner should specify, so far as possible, the degree of disability resulting from such aggravation.


(c) Irrespective of the answers provided above in items 2(a) and (b), is it at least as likely as not (50 percent probability or more) that the Veteran's in-service diagnosis of left shoulder and trapezius muscle strain could have caused subsequent injuries on his shoulder?

The examiner must address the medical treatise evidence submitted in tandem with the Veteran's representative's February 2016 post-remand brief.  See Hospital for Special Surgery, An Interview with Dr. Frank A. Cordasco, https://www.hss.edu/conditions_shoulder-separation-dislocation-overview.asp (last updated Nov. 20, 2009) (providing an overview of shoulder separation and dislocation).

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

The absence of evidence of reflecting that the Veteran injured his left shoulder due to his right shoulder or had overused an injured left shoulder due to the right shoulder in his service treatment records cannot, standing alone, serve as the basis for a negative opinion.


3.  Ensure that the examination report is responsive to all directives of this remand.  If it is not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.

4.  Thereafter, readjudicate these claims in light of this and all other additional evidence.  If the Veteran's claims remain denied, send him and his representative an SSOC, and give them time to respond to it before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


